 1    STEVEN M. FINK (SBN 47789)
      smf@sjlawyers.com
 2    JOHN KEVIN CROWLEY (SBN 88189)
      jkclaw@pacbell.net
 3    125 S. Market Street, Suite 1200
      San Jose, CA 95113-2288
 4    Telephone: (408) 288-8100
      Facsimile: (408) 288-9409
 5
      Attorneys for Plaintiff
 6    GREG GUINA
 7    JACKSON LEWIS P.C.
      MICHAEL J. CHRISTIAN (SBN 173727)
 8    Michael.Christian@jacksonlewis.com
      ASHLEY L. EVANS (SBN 308727)
 9    Ashley.Evans@jacksonlewis.com
      400 Capitol Mall, Suite 1600
10    Sacramento, California 95814
      Telephone: (916) 341-0404
11    Facsimile:   (916) 341-0141
12    Attorneys for Defendants
      RIVER PINES PUBLIC UTILITY DISTRICT,
13    CANDI BINGHAM and CATHY LANDGRAF
14

15                                   UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17                                      SACRAMENTO DIVISION

18

19    GREG GUINA,                                       Case No. 2:18-cv-00530-KJM-EFB

20                      Plaintiff,
                                                        JOINT STIPULATION AND REQUEST
21           v.                                         FOR CONTINUANCE OF CERTAIN
                                                        PRETRIAL DEADLINES AND ORDER
22    RIVER PINES PUBLIC UTILITY DISTRICT;
      CANDI BINGHAM, an individual; CATHY
23    LANDGRAF, an individual,
                                                        Complaint filed: March 12, 2018
24                      Defendants.                     Trial Date:      TBD

25

26          Plaintiff GREG GUINA (“Plaintiff”) and Defendants RIVER PINES PUBLIC UTILITY

27   DISTRICT (“Defendant RPPUD”), CANDI BINGHAM (“Defendant Bingham”), and CATHY

28   LANDGRAF (“Defendant Landgraf”), (collectively referred to as “the Parties”), through counsel,
                                                    1
                                                                          Case No. 2:18-cv-00530-KJM-EFB
      JOINT STATUS REPORT
                                                        Greg Guina v. River Pines Public Utility District, et al.
 1   hereby enter into the following Stipulation and request the Court to extend certain pretrial discovery
 2   deadlines, pursuant to the applicable Local Rules:
 3         1.   This is an action for alleged violations of civil rights, retaliation, hostile work
 4   environment and wrongful termination. The Parties have been engaged in extensive discovery
 5   including exchanging significant written discovery and conducting depositions of all the Parties.
 6   The completion of the discovery to date has been delayed by health issues suffered by Plaintiff’s
 7   counsel Steven Fink.
 8         2.   With the discovery completed to date, the Parties have agreed to participate in mediation
 9   before retired Federal Judge Raul Ramirez. The Parties are in the process of selecting a date with
10   Judge Ramirez and expect mediation to occur within the next 60 days.
11         3.   The Parties require additional discovery to be completed, including numerous
12   depositions of third party witnesses, to adequately prepare if the matter should proceed to the filing
13   of a dispositive motion and/or trial. The Parties ability to complete the mediation and the additional
14   required discovery will be delayed due to a health issue with Defendant’s lead counsel Michael J.
15   Christian and an anticipated surgical procedure.
16         4.   In order to allow time to mediate the case and complete the necessary discovery, the
17   Parties request that the discovery including discovery motion cut off dates and the expert disclosure
18   cut off dates should be continued to a date in the future. The Parties hereby stipulate to the
19   following new discovery dates and expert discovery and request the Court modify the scheduling
20   order accordingly:
21                  Category                       Original Deadline         Proposed Deadline
22                  Discovery Cut Off              July 1, 2019              November 1, 2019
                    Expert Disclosure              July 15, 2019             November 15, 2019
23
                    Rebuttal Experts               August 29, 2019           December 30, 2019
24                  Expert Discovery Cutoff        October 13, 2019          February 13, 2020
25                  Dispositive Motions            December 4, 2019          April 10, 2020

26   ///
27   ///
28   ///
                                                        2
                                                                              Case No. 2:18-cv-00530-KJM-EFB
      JOINT STATUS REPORT
                                                            Greg Guina v. River Pines Public Utility District, et al.
 1       5.     There have been no prior requests for extensions of time to change the case scheduling
 2   order (Docket number 15) and to extend time for completion of the alternative dispute resolution.
 3   Trial is currently not set.
 4   Respectfully submitted,
 5   Dated: June 21, 2019
 6                                                        By: /s/ John K. Crowley [as auth. 6.21.19]
                                                                 Steven M. Fink
 7                                                               John Kevin Crowley
 8                                                        Attorneys for Plaintiff
                                                          GREG GUINA
 9

10   Dated: June 21, 2019                                 JACKSON LEWIS P.C.
11                                                        By:    /s/ Michael J. Christian
                                                                 Michael J. Christian
12
                                                          Attorneys for Defendants
13                                                        RIVER PINES PUBLIC UTILITY
                                                          DISTRICT, CANDI BINGHAM and
14                                                        CATHY LANDGRAF

15

16
                                              ORDER
17

18            IT IS SO ORDERED.

19   DATED: June 27, 2019.

20
                                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      3
                                                                            Case No. 2:18-cv-00530-KJM-EFB
      JOINT STATUS REPORT
                                                          Greg Guina v. River Pines Public Utility District, et al.
